Citation Nr: 0844088	
Decision Date: 12/22/08    Archive Date: 12/31/08

DOCKET NO.  07-19 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1. Entitlement to service connection for residuals of a low 
back injury.  

2. Entitlement to service connection for bilateral hearing 
loss.  

3. Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Fussell, Counsel



INTRODUCTION

The veteran, who is the appellant, had active service from 
October 1962 to December 1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2005 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, 
which denied the claims on appeal but granted entitlement to 
pension benefits.  

A January 2007 rating decision denied service connection for 
degenerative disc disease of the cervical spine.  Although 
notified of that decision, the veteran did not initiate an 
appeal by filing a notice of disagreement within one year of 
February 9, 2007, letter notifying him of that denial.  
Accordingly, that matter is not in appellate status.  


FINDINGS OF FACT

1. Residuals of a low back injury were not affirmatively 
shown to have been present during service; arthritis of the 
lumbosacral spine was not manifest to a compensable degree 
within one year of separation from service; and current low 
back disability, diagnosed after service, is unrelated to 
disease, injury, or event of service origin.  

2. The veteran was exposed to noise during active service.  

3. Bilateral hearing loss was not affirmatively shown to have 
been present during service; bilateral sensorineural hearing 
loss was not manifest to a compensable degree within one year 
of separation from service, and current bilateral hearing 
loss, diagnosed after service, is unrelated to disease, 
injury, or event of service origin.

4. Tinnitus was not affirmatively show to have been present 
during service; and current tinnitus, first diagnosed after 
service, is unrelated to a disease, injury, or event of 
service origin.  


CONCLUSIONS OF LAW

1. Residuals of a low back injury were was not incurred in or 
aggravated by service, and service connection for arthritis 
of the lumbosacral spine may not be presumed based on the 
one-year presumption for a chronic disease.  38 U.S.C.A. 
§§ 1110, 1112 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2008).  

2. Bilateral hearing loss was not incurred in or aggravated 
by service and service connection for sensorineural hearing 
loss may not be presumed based on the one-year presumption 
for a chronic disease.  38 U.S.C.A. §§ 1110, 1112, 1131, 
1137, 5107(b) (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309 
(2008).  

3. Tinnitus was not incurred in or aggravated during service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2008). 


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and to assist 
claimants in substantiating VA claims.  See 38 U.S.C.A. 
§§ 5103, 5103A and 38 C.F.R § 3.159.  This notice is only 
required to be given in sufficient time to enable a claimant 
to submit relevant evidence.  The notice may be generic 
without identifying evidence specific to the individual 
claim, although it must be tailored to the nature of the 
claim.  It does not extend throughout the claim process.  
Wilson v. Mansifeld, 506 F.3d 1055, 1059-60 (Fed. Cir. 2007). 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) VA must notify a claimant of the 
information and evidence needed to substantiate a claim, 
which information and evidence VA will obtain, and which the 
claimant must provide.  See 38 C.F.R. § 3.159.  

However, VA is not required to provide a predecisional 
adjudication of what evidence is needed to grant a claim 
because "the duty to notify deals with evidence gathering, 
not analysis of already gathered evidence" nor is VA 
required to provide notice "upon receipt of every piece of 
evidence or information."  Locklear v. Nicholson, 20 Vet. 
App. 410, 415 (2006).  

In service connection claims, the notice must also state what 
is needed to substantiate all five elements of a service 
connection claim, which are: 1) veteran status; 2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; 4) degree of disability; and 5) 
effective date of the disability.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  

The VCAA notice was intended to be provided before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

A review of the record shows the veteran was provided with 
pre-adjudication VCAA notice by letter, dated in April 2005.  
He was notified of the evidence needed to substantiate a 
claim of entitlement to service connection, namely, evidence 
of an injury, disease, or event causing an injury or disease 
during service; evidence of current disability; and evidence 
of a relationship between the current disability and the 
injury, disease, or event causing an injury or disease during 
service.  He was also notified that VA would obtain service 
records, VA records, and records from other Federal agencies, 
and that he could submit private medical records or authorize 
VA to obtaining private medical records on his behalf.  

Here, the VCAA notice in April 2005 did not cite the law and 
regulations governing effective dates.  However, such notice 
was later provided in a June 2006 communication.  To the 
extent that the notice was untimely, the notice was 
defective.  However, this was cured by the subsequent correct 
notice and the readjudication in the April 2007 statement of 
the case.  In any event, as the claims of service connection 
are denied, no disability rating or effective dated can be 
awarded as a matter of law and therefore there is no 
possibility of any prejudice to the veteran with respect to 
the timing error as to degree of disability and the effective 
date of the claim.  Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007).  See also VAOPGCPREC 8-2003 (Dec. 22, 2003).  

Regarding the content of the VCAA notice, the documents 
substantially comply with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); and, of Pelegrini, supra (38 
C.F.R. § 3.159 notice); and of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) (notice of the five elements of a service 
connection claim), aff'd Hartman v. Nicholson, --- F.3d ----, 
2007 WL 1016989 (C.A. Fed. 2007).  

Duty to Assist

As required by 38 U.S.C.A. § 5103A, VA has made reasonable 
efforts to identify and obtain relevant records in support of 
the claims.    

The veteran was afforded the opportunity to testify at a 
personal hearing in support of his claims but he declined 
that opportunity.  

The RO has obtained the veteran's service medical records and 
VA treatment records.  

The veteran provided information about private medical 
treatment records.  In response, in December 2007 the RO 
requested the veteran to execute and return the necessary 
authorization forms for VA to obtain those records and he was 
informed that he could obtain those records and submit them 
himself.  However, the veteran never executed and returned 
the necessary authorization forms and has not obtained and 
submitted those records to VA.  The Court has held that the 
VA's duty to assist a claimant in development of a case is 
"not always a one-way street" and a claimant must be prepared 
to cooperate with VA.  Olson v. Principi, 3 Vet. App. 480, 
483 (1992); see also Saylock v. Derwinski, 3 Vet. App. 394, 
395 (1992).  This is particularly true when the evidence 
needed can only be obtained by the veteran's cooperation, 
which in this case has not been forthcoming. 

VA conducted the necessary medical inquiry in an effort to 
substantiate the claims for service connection for residuals 
of a low back injury, bilateral hearing loss, and tinnitus.  

Also, the veteran has not identified any additionally 
available evidence for consideration in his appeal.  As there 
is no indication that he was unaware of what was needed for 
claim substantiation nor any indication of the existence of 
additional evidence for claim substantiation, which the RO 
has not requested or requested the veteran's cooperation in 
obtaining, the Board concludes that there has been full VCAA 
compliance.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

The September 1962 examination for service entrance revealed 
no pertinent abnormality.  Audiometric testing was conducted 
and yielded the following results:


Hertz
500
1,000
2,000
3,000
4,000
Right 
Ear
0 
(15)
-5 (5)
-5 (5)
-5 (5)
-5 (0)
Left Ear
5 
(20)
5 (15)
0 (10)
-5 (5)
-5 (0)

(Prior to October 31, 1967, service department audiometric 
tests were in "ASA" units.  The figures in parentheses 
represent the conversion to the current "ISO" units, which 
is the standard used in 38 C.F.R. § 3.385.) 

Additional audiometric testing was conducted in December 1962 
but the results were not reported in an official format.  

In December 1962 it was noted that the veteran had mild 
lordosis.  In March 1964 he had back pain in the lower lumbar 
region.  He had no history of trauma or strain.  

In April 1966 the veteran was involved in a vehicular 
accident.  He was seen for a laceration of the occipital 
region of the scalp and released the same day. 

The November 1966 examination for service discharge revealed 
no pertinent abnormality.  Audiometric testing was not 
conducted but the veteran's hearing of the whispered and 
spoken voice was 15/15 in each ear.  

VA outpatient treatment records from 2001 to 2004 are 
negative for signs, symptoms, complaint, history, treatment 
or diagnosis of low back disability, hearing loss, and 
tinnitus.  Physical examinations in May 2001, October 2002, 
and September 2003 revealed no abnormal findings of the 
veteran's low back.  

In a May 2005 statement, the veteran report that in April 
1964 he fell from a tree while stringing communication wire 
and landed on his back, injuring his lower lumbar region.  He 
went to sick bay three or four days later for back pain and 
received treatment and was given medication.  He had back 
problems since then which had progressively worsened.  Also, 
in April 1966 he had been in a vehicular accident which 
caused an injury to his left shoulder and upper lumbar 
region.  This was a re-injury of the low back and he 
continued to receive treatment for his back, even after 
military service from private clinical sources.  Also, he 
stated that during service he had been constantly exposed to 
loud noises from explosions, artillery, and other weapons.  
He believed that this had resulted in his hearing loss and 
tinnitus.  

VA outpatient treatment records dated in 2005 reflect that in 
June 2005 the veteran complained of lumbosacral and bilateral 
sacroiliac joint pain.  X-rays of those areas in July 2005 
revealed minimal scoliosis of the lumbar spine, convex to the 
left, and moderate degenerative changes of the lumbar spine 
with osteophytes in the lumbar vertebral bodies and 
generalized narrowing of the intervertebral spaces, 
especially at L54-S1 but no evidence of recent fracture or 
dislocation in the lumbar spine and no gross abnormality in 
the sacroiliac joints.  

On VA examination in July 2005, audiometric testing revealed 
that the threshold levels in decibels, at the tested 
frequencies, were:  

Hertz
500
1,000
2,000
3,000
4,000
Right 
Ear
30
30
30
60
65
Left Ear
25
30
30
50
50

Speech recognition scores were 94 percent in the right ear 
and 88 percent in the left.  

The VA examiner noted that the veteran had enlisted into 
service as a radio relay operator, as noted on the DD-214.  
It was further observed that the puretone thresholds at the 
enlistment examination indicated normal hearing, bilaterally.  
He had normal whispered voice test in each ear on the 
separation physical but this test lacked sensitivity for a 
high-frequency hearing loss.  The veteran's current complaint 
was bilateral hearing loss and tinnitus.  He had not been 
given a hearing profile during service and had not been 
discharged or retired from service due to a hearing loss.  He 
had not used hearing protection during service but had been 
exposed to fire from rifles, machine guns and noise from 
mortars, helicopters, tanks, heavy artillery, and 
demolitions.  He had not had post-service exposure to loud 
noises other than using a lawn mower or weed eater.  

The veteran reported having tinnitus in both ears and had 
first noticed tinnitus in about 2000.  

The diagnoses were a bilateral sensorineural hearing loss, 
mild to moderate in the left ear and mild to moderately 
severe in the right ear.  

The examiner also stated that the veteran had been a 
communication specialist during service for four years and 
had been stationed with infantry and artillery units and, so, 
it was likely that he had unprotected noise exposure.  The 
veteran related that he did not begin having hearing problems 
until about five to ten years ago, which was at least 30 
years after his military service.  There was no record of 
audiometric assessment since his induction into service.  

In the absence of supporting evidence indicating that the 
hearing loss began some prior time, it was the examiner's 
opinion that it was less than likely that the veteran's 
current hearing loss was the result of his military noise 
exposure.  This opinion was based upon research, cited by the 
examiner, measuring hearing sensitivity of active duty 
soldiers which suggested that those exposed to noise in 
infantry and artillery units for a four-year period were less 
than likely to experience hearing loss than met VA criteria.  
Additionally, research also indicated that prior noise-
exposed ears were not more sensitive to future noise exposure 
and that hearing loss due to noise exposure did not progress, 
in excess of that which would be expected from the additional 
of age-related threshold shifts, once the exposure to noise 
was discontinued.  

The examiner also expressed the opinion that the veteran's 
tinnitus was less than likely the result of military noise 
exposure.  The veteran reported that his tinnitus did not 
begin until 5 to 6 years ago and he did not associate the 
onset of the tinnitus with any specific incident of military 
noise exposure.  

A VA outpatient treatment record dated in November 2005 
references a statement received from the veteran.  That 
statement outlined two injuries during service, one in a fall 
from a tree and the other in a vehicular accident.  In the 
1966 vehicular accident he had not been restrained and had 
been thrown about quite severely.  

A January 2006 statement from a VA physician reflects that 
the veteran's records had been reviewed with respect to his 
cervical and lumbosacral spinal segments.  The physician felt 
that the veteran's cervical spine disability was related to 
his April 1966 inservice vehicular accident.  Regarding the 
low back, the paucity and sparsity of documentation did not 
allow him to draw any conclusions with any reasonable degree 
of certainty.  

In February 2006 the veteran submitted a photocopy of a 
photograph which, according to the handwritten notation 
thereon, depicted the automobile which had been involved in 
the April 1966 vehicular accident.  

An October 2006 VA examination contained an evaluation of the 
cervical spine.   In that examination report, two in-service 
car accidents were noted.  The report also referenced x-rays 
of the lumbosacral spine indicating degenerative changes 
throughout the entire spinal system.  Since the degenerative 
disc disease was consistent throughout the lumbar and 
cervical spine, as well as evidence of degenerative disc 
disease in the thoracic spine, this was a typical aging 
process and was not traumatically induced.  It was therefore 
the examiner's opinion that the 1966 vehicular accident did 
not contribute to the current age-induced degenerative disc 
disease of which the veteran currently complained.  

Principles Governing Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(b).  

Where a veteran has served 90 days or more, service 
incurrence may be presumed for certain chronic diseases, 
including arthritis and sensorineural hearing loss, if either 
is manifested to a compensable degree within the year after 
service.  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 
3.309.

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; 
or when the auditory thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.  

Service connection requires that there be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed inservice disease or injury 
and the current disability.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

The Board must weigh the evidence of record and assess its 
credibility and probative value.  38 U.S.C.A. § 7104(a) (West 
2002); Baldwin v. West, 13 Vet. App. 1 (1999).  If the 
preponderance of the evidence is against the claim, it is 
denied but if the preponderance of the evidence supports of 
the claim or is in equal balance, the claim is allowed.  38 
U.S.C.A. § 5107 (West 2002 & Supp. 2008); Ortiz v. Principi, 
274 F.3d 1361, 1365-66 (Fed. Cir. 2001); 38 C.F.R. § 3.102 
(2008).  

Analysis

Low Back Injury Residuals

The veteran contends that he sustained a chronic back injury 
as a result of two inservice injuries, a fall in 1964 and an 
in-service vehicular accident in April 1966.  

On the basis of the service medical records, a chronic back 
disability was not affirmatively shown during service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  However, he had 
only a single, isolated complaint of bilateral pain in March 
1964 without a history of strain or injury, contrary to his 
recently related history of having sustained a back injury in 
a fall.  There is no subsequent evidence of back disability 
even after his 1966 vehicular accident, when he was evaluated 
for a possible left shoulder injury and sustained a scalp 
laceration but was not evaluated for low back complaints.  

After service, a chronic low back disability was first 
demonstrated in 2005, more than 30 years after service and 
well beyond the one-year presumptive period following 
separation from service in 1966 for the manifestation of 
arthritis as a chronic disease under 38 U.S.C.A. §§ 1112, 
1137; 38 C.F.R. §§ 3.307, 3.309.  

Also, the absence of documented complaints of hearing loss 
from 1966 to 2005 weighs against continuity of symptomatology 
under 38 C.F.R. § 3.303(b).  Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000) (It was proper to consider the 
veteran's entire medical history, including a lengthy period 
of absence of complaints).  

The Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to discuss his current pain and other experienced 
symptoms. See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Furthermore, lay evidence concerning continuity of symptoms 
after service, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence.  
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Here however, the absence of documented complaints or 
treatment for a low back disability for several decades 
following separation from active service is found to be more 
probative than the veteran's current recollection as to 
symptoms experienced in the distant past.  Thus continuity of 
symptomatology has not been established either by the 
competent evidence or by the veteran's statements. 

Furthermore, the weight of the competent evidence does not 
causally relate the current low back problems to active 
service, as will be discussed below.

The medical evidence of record on the question of etiology 
consists of a VA physician's medical statement, which the 
veteran states is in favor the claim, and the recent VA 
medical opinion, which weighs against the claim.  

The Board notes that the physician's statement only rendered 
a positive opinion, favoring a nexus, as to the veteran's 
cervical spine.  As noted, service connection for 
degenerative disc disease of the cervical spine was denied in 
a January 2007 rating decision which has not been appealed 
and, so, that issue is not now before the Board.  However, as 
to the lumbosacral spine, the VA physician in January 2006 
was quite clear that he was unable to render any opinion as 
to whether there was a nexus between the veteran's current 
lumbosacral disability and his military service.  

The Board also observes that the October 2006 VA examination 
was conducted with a view to determining whether the 
veteran's cervical spine disability was related to in-service 
injuries, as opposed to whether the lumbosacral disability 
was related to inservice injuries.  However, the examiner's 
rationale and reasoning was sufficiently broad enough that it 
concluded that no disability of any spinal segment was due to 
trauma, including inservice trauma, and thus has probative 
value as to the question of a medical nexus between the 
veteran's current low back disability and any inservice 
trauma.  Unfortunately, that examiner's opinion was negative 
inasmuch as the changes throughout the veteran's entire spine 
were indicative of age-related changes rather than being 
residuals of trauma.  

For these reasons, the Board rejects the opinion of the VA 
physician and finds that the opinion of the VA examiner, 
which opposes rather than supports the claim, is more 
probative of the question of whether current low back 
disability, first diagnosed after service, is related to 
military service.  Moreover, the VA examiner's opinion is 
consistent with the facts in this case that there were 
neither complaints of, nor pathology documented in, the 
veteran's lumbosacral spine until 2005, more than 30 years 
after service.  

As the VA's examiner's opinion accounts for the clinical data 
in the record and the Board finds that opinion more probative 
value on the question of whether current lumbosacral 
pathology, first diagnosed after service, is related to in-
service trauma, and outweighs the favorable lay evidence from 
the veteran of reportedly having had continuous low back 
disability since his inservice injuries.  As to the latter, 
the Board notes that only recently has it been noted that the 
veteran has been involved in two vehicular accidents and that 
the veteran has not contended that both occurred during 
active service.  Nevertheless, he has remained silent and has 
not been forthcoming in relating the history of what must 
have been his second, and postservice, vehicular injury.  

As the Board may consider only independent medical evidence 
to support its findings, and for the reasons expressed, the 
preponderance of the evidence is against the claim of service 
connection for residuals of a low back injury and the 
benefit-of-the-doubt standard of proof does not apply.  
38 U.S.C.A. § 5107(b). 

Bilateral Hearing Loss

The veteran claims that his hearing loss is the result of in-
service exposure to noise. 

On the basis of the service medical records, hearing loss was 
not affirmatively shown during service.  38 U.S.C.A. § 1110; 
38 C.F.R. §§ 3.303(a), 3.385.  After service, sensorineural 
hearing loss, meeting the standard of hearing loss under 
38 C.F.R. § 3.385, was first demonstrated in 2005, more than 
30 years after service.  Even by history related at the 2005 
VA examination the onset of the hearing loss was not noted 
until five to ten years earlier which is still well beyond 
the one-year presumptive period following separation from 
service in 1966 for the manifestation of sensorineural 
hearing loss as a chronic disease under 38 U.S.C.A. §§ 1112, 
1137; 38 C.F.R. §§ 3.307, 3.309. 

Also, the absence of documented complaints of hearing loss 
from 1966 to 2005 weighs against continuity of symptomatology 
under 38 C.F.R. § 3.303(b).  Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000) (It was proper to consider the 
veteran's entire medical history, including a lengthy period 
of absence of complaints).

The Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to discuss his current pain and other experienced 
symptoms. See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Furthermore, lay evidence concerning continuity of symptoms 
after service, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence.  
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Here however, the absence of documented complaints or 
treatment for a low back disability for several decades 
following separation from active service is found to be more 
probative than the veteran's current recollection as to 
symptoms experienced in the distant past.  Thus continuity of 
symptomatology has not been established either by the 
competent evidence or by the veteran's statements. 

Furthermore, no competent evidence causally relates the 
current hearing loss to active service.  In fact, the VA 
examiner in July 2005 reached the opposite conclusion.  Such 
opinion was based on a review of the entire file, which 
included a review of the service treatment records.  
Moreover, the VA examiner supported his opinion by citing 
medical research that concluded that once noise exposure is 
discontinued, there is no further progression of hearing loss 
as a result of the noise exposure and that previous noise 
induced hearing loss does not make the ear more sensitive to 
future noise exposure.  For these reasons, the opinion is 
found to be highly probative.    

The veteran himself believes that his current hearing loss is 
attributable to active service.  However, he has not been 
shown to possess the requisite training or credentials needed 
to render a competent opinion as to medical causation.  As 
such, his lay opinion does not constitute competent medical 
evidence and lacks probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

In conclusion, despite the veteran's in-service noise 
exposure, there is no basis for a grant of service connection 
for hearing loss.  For the reasons expressed above, the 
preponderance of the evidence is against the claim of service 
connection for bilateral hearing loss and the 
benefit-of-the-doubt standard of proof does not apply.  
38 U.S.C.A. § 5107(b). 



Tinnitus

The veteran claims that his hearing loss is the result of in-
service exposure to noise.  The service medical records 
contain no complaint, finding, or history of tinnitus. 

On the basis of the service medical records, tinnitus was not 
affirmatively shown during service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303(a).  After service, tinnitus was first 
documented in 2005, more than 30 years after service.  And 
continuity of symptomatology under 38 C.F.R. § 3.303(b) does 
not apply as tinnitus was not noted during service and the 
veteran stated that he first became aware of tinnitus in 
2000, a point in time which is still more than 30 years after 
his discharge from active service in 1966.  

As for service connection based on documentation of tinnitus 
after service under 38 C.F.R. § 3.303(d), where as here, the 
determinative issue involves a question of medical causation, 
that is, medical evidence of an association or link between 
tinnitus and an established injury or event in service, in 
this case, noise exposure during service, competent medical 
evidence is required to substantiate the claim.  

The VA examiner noted that the veteran reported that his 
tinnitus did not begin until 5 to 6 years ago and, so, did 
not associate the onset of the tinnitus with any specific 
incident of military noise exposure.  

As the VA's examiner's opinion accounts for the clinical data 
in the record the Board finds that opinion has more probative 
value on the question of whether tinnitus, first diagnosed 
after service, is related to noise exposure during service, 
and outweighs the favorable lay evidence from the veteran.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule is not applicable.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-
56 (1990).  


ORDER

Service connection for residuals of a low back injury is 
denied.

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.  



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


